435 S.E.2d 336 (1993)
334 N.C. 621
Victor Hamilton MESSICK
v.
CATAWBA COUNTY, NORTH CAROLINA; David Huffman, Individually and as Sheriff of Catawba County; Laverne Bolick, et al.
No. 297P93.
Supreme Court of North Carolina.
September 9, 1993.
Christopher L. Beal, Winston-Salem, for plaintiff.
Dewey W. Wells and Nathanael K. Pendley, Winston-Salem, for defendants.
Prior report: 110 N.C.App. 707, 431 S.E.2d 489.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. *337 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th day of September 1993."